         Case 1:20-cv-00584-AWI-SKO Document 11 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8
          KIZITO OKOROANYANWU,                              Case No. 1:20-cv-00584-AWI-SKO
 9
                               Plaintiff,
10                v.                                        ORDER FINDING SERVICE OF
                                                            SECOND AMENDED COMPLAINT
11        MV TRANSPORTATION, INC.,                          APPROPRIATE AND FORWARDING
                                                            SERVICE DOCUMENTS TO PLAINTIFF
12                             Defendant.               /   FOR COMPLETION AND RETURN
                                                            WITHIN THIRTY DAYS
13
                                                            (Doc. 10)
14
                                                            THIRTY (30) DAY DEADLINE
15

16

17              Plaintiff Kizito Okoroanyanwu is proceeding pro se and in forma pauperis in this civil action

18 brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title

19 VII”). The Court has screened Plaintiff's Second Amended Complaint pursuant to 28 U.S.C. § 1915
                                                                                                 1
20 and finds that it states cognizable Title VII claims against Defendant MV Transportation, Inc. Fed.

21 R. Civ. P. 8(a); Arizona ex rel. Horne v. Geo Grp., Inc., 816 F.3d 1189, 1206 (9th Cir. 2016); Poland

22 v. Chertoff, 494 F.3d 1174, 1179–80 (9th Cir. 2007); Peterson v. Hewlett-Packard Co., 358 F.3d

23 599, 603 (9th Cir. 2004); Hemmings v. Tidyman's Inc., 285 F.3d 1174, 1190 (9th Cir. 2002).

24              Accordingly, it is HEREBY ORDERED that:

25 1.           Service is appropriate on the following defendant:

26                      MV Transportation, Inc.

27 2.           The Clerk of Court shall send Plaintiff one (1) USM-285 form, one (1) summons, a Notice

28   1
         (See Docs. 9 & 10.)
     Case 1:20-cv-00584-AWI-SKO Document 11 Filed 01/28/21 Page 2 of 2


 1          of Submission of Documents form, an instruction sheet, and a copy of the Second Amended
 2          Complaint, filed September 17, 2020 (Doc. 7).
 3 3.       Within thirty (30) days from the date of this order, Plaintiff shall complete the attached
 4          Notice of Submission of Documents and submit it to the Court with the following
 5          documents:
 6          a.      A completed summons for the defendant listed above;
 7          b.      A completed USM-285 form for the defendant listed above; and
 8          c.      Two (2) copies of the endorsed Second Amended Complaint, filed September 17,
 9                  2020 (Doc. 7).
10 4.       Plaintiff need not attempt service on the defendant and need not request waiver of service.
11          Upon receipt of the above-described documents, the Court will direct the United States
12          Marshal to serve the above-named defendant pursuant to Federal Rule of Civil Procedure 4
13          without payment of costs.
14 5.       The failure to comply with this order will result in a recommendation that this action
15          be dismissed.
16
     IT IS SO ORDERED.
17

18 Dated:        January 28, 2021                               /s/   Sheila K. Oberto            .
19                                                    UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28

                                                     2
